DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice for Application No. 16/020,633. Claim(s) 1-10 have been examined and fully considered.
Claim(s) 1-3, 7, and 10 have been amended.
Claim(s) 1-10 are pending Instant Application. 
Response to Arguments/Rejections
In light of Applicant Arguments/Remarks, filed 10/19/2021, with respect to Application
No. 16/251,633 the arguments have been fully considered and are persuasive. The Applicant amendments have overcome the claim objections, 35 U.S.C. § 112 and U.S.C. § 103 were raised in the previous action; therefore the previous claim objections, 35 U.S.C. § 112 and 35 U.S.C. § 103 claim rejections are hereby withdrawn.
Allowable Subject Matter
Claim(s) 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, Takahashil in view of Lim teaches
	An electric motor vehicle comprising: 
	a secondary battery that is rechargeable; 
	an electric motor that exchanges electricity with the secondary battery; and 

	the control device is configured to calculate, by using a state of charge of the secondary battery, a first open circuit voltage 
	the control device is configured to calculate, by using changes in a voltage and a current of the secondary battery in a predetermined period, a second open circuit voltage 
	the control device is configured to, when a voltage difference between the first open circuit voltage open circuit voltage  exceeds a threshold
	However, the combination of Takahashil and Lim either individually or dependently on other prior art does not teach an electric motor vehicle comprising
	 execute an augmentation process of augmenting a limit value indicating an upper limit of electricity input into the secondary battery to be higher than the limit value when the voltage difference is equal to or smaller than the threshold.
Claims 2-9 that depend from 1 are therefore allowed.
	Regarding claim 2, Takahashil in view of Lim teaches
	A control method for an electric motor vehicle including a secondary battery that is rechargeable and an electric motor that exchanges electricity with the secondary battery, the control method comprising: 
a state of charge open circuit voltage 
	by using changes in a voltage and a current of the secondary battery in a predetermined period, calculating a second open circuit voltage 
	when a voltage difference between the first open circuit voltage open circuit voltage exceeds a thresholds 
	However, neither Takahashil nor Lim either individually or dependently on other prior art does not teach the control method 
	 augmenting a limit value indicating an upper limit of electricity input into the secondary battery to be higher than the limit value when the voltage difference is equal to or smaller than the threshold.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, the current claims are in condition for allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/20/2021